Citation Nr: 0420503	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder, including as secondary to service-connected right 
sacroiliac strain.  

3.  Entitlement to an increased evaluation for right 
sacroiliac strain, currently evaluated as 40 percent 
disabling.  

4.  Entitlement to compensation for Peyronie's disease under 
38 U.S.C.A. § 1151 claimed as additional disability resulting 
from VA treatment for smoking cessation.  

5.  Entitlement to compensation for sleep disturbance under 
38 U.S.C.A. § 1151 claimed as additional disability resulting 
from VA treatment for smoking cessation.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied an increased rating for 
right sacroiliac strain.  

Subsequently, in a December 2002 rating decision the RO 
granted an increased rating to 40 percent for right 
sacroiliac strain.  

The appeal has been merged with the appeal of a February 2003 
rating decision which denied service connection for a right 
shoulder disorder, a right hip disorder and compensation 
under 38 U.S.C.A. § 1151 for Peyronie's disease and sleep 
disturbance.  

The issues of service connection for a right hip disorder, 
compensation under 38 U.S.C.A. § 1151 for Peyronie's disease 
and sleep disturbance, and a rating in excess of 40 percent 
for the veteran's service-connected right sacroiliac strain 
are addressed in the REMAND appended to the decision below.    




FINDING OF FACT

The medical evidence shows that the veteran's current right 
shoulder disability, to include arthritis and tendonitis, was 
first diagnosed many years after service and is not causally 
linked to any incident of service, to include minor trauma or 
a remote contusion. 


CONCLUSION OF LAW

Service connection for a right shoulder disability, to 
include arthritis is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

On the duty to notify, the Board notes at the outset that the 
RO denied the veteran's claim in April 1999.  He was notified 
of the passage of the VCAA in January 2002.  Through the 
rating decisions, August 2002 and May 2003 statements of the 
case (SOC); and the various letters mailed to the veteran, to 
include a VCAA letter in June 2001, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  The SOC and SSOCs set forth the laws and 
regulations applicable to the veteran's claim, to include the 
law and regulations relating to service connection.  Further, 
these documents and the letters noted above informed him of 
the types of evidence that would substantiate his claim; that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In this 
case, the initial AOJ decision in January 2003 occurred after 
the RO wrote the veteran in June 2001 and offered to assist 
him with his claim.  As noted above, only after that rating 
action was promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice regarding this claim was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  
The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  There simply is 
no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision"). 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in were not given 
prior to the first AOJ adjudication of the claims, they were 
provided by the AOJ prior to the transfer of the appellant's 
case to the Board, and the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As noted above, VCAA only requires 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

As to the duty to assist, as noted above, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  There is no indication that there 
is any additional evidence that has not been obtained that is 
relevant to this appeal.  The RO arranged for the veteran to 
be examined by VA.  The medical evidence of record is 
adequate to make an appellate decision on the claim for 
service connection for a right shoulder disability.  In light 
of the minor nature of the in-0service injury (contusion), 
the normal separation examination, and the number of years 
that have elapsed since service, there is no duty to obtain a 
medical opinion.  Id.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).  

Factual Background.  June 1969 service medical records 
include a notation of a right shoulder injury sustained in a 
jump.  After an examination of the veteran, which showed full 
range of motion of the shoulder with pain, the only diagnosis 
was a right shoulder contusion.  

The veteran contends he has had continuing problems with the 
shoulder since the in-service injury.  The only relevant 
post-service medical evidence is dated in recent years.  A 
report of a VA examination in July 1999 includes a history of 
a rotator cuff tear.  

A VA fee basis examination was conducted in September 1999.  
It was noted that the veteran was no longer working.  He was 
able to perform general household responsibilities and had 
tried to walk and stretch on a regular basis.  His 
recreational activities included cross country skiing.  He 
used two aspirin a day and also took glucosamine chondroitin.  
History and clinical findings related primarily to the 
veteran's low back disability (addressed in remand below).  

Additional VA records include a diagnosis of right shoulder 
tendonitis and capsulitis in February 2003, and degenerative 
joint disease and impingement of the right shoulder in March 
2003.  

The veteran testified at a videoconference hearing in 
December 2003.  He stated, in pertinent part, that he 
sustained a right shoulder injury during service.  He 
recalled that, during a baseball game, he collided with 
another player and that, after the injury, he had right 
shoulder symptoms, to include pain and stiffness.  He was 
evaluated and treated at an orthopedic facility shortly 
thereafter.  The veteran further testified, in essence, that 
he has had right shoulder problems ever since and, until 
recent years when right shoulder pathology was diagnosed, 
basically treated himself with over-the-counter medications.  
. 

Relevant Laws and Regulations.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110.  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis.  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records show that the veteran sustained 
an injury to his right upper extremity in June 1969 while on 
active duty.  Clinical evaluation revealed full range of 
motion of the shoulder with pain.  The diagnosis was recorded 
as a contusion of the right shoulder.  The reminder of the 
service medical records are negative for any pertinent 
abnormal findings and there is no post-service medical 
evidence of record relating to a right shoulder disability 
until recent years or approximately 30 years after service.  

In the absence of any medical evidence of continuity of right 
shoulder symptoms or any abnormal findings related to the 
shoulder for so many years post-service, the relative minor 
nature of the in-service injury with the paucity of any 
abnormal objective findings recorded at that time, and 
without any competent evidence linking the shoulder disorder 
first noted in 1999 to service, the Board finds that the 
preponderance of the evidence is against a nexus between a 
current right shoulder disability and any incident of 
service, to include a contusion.  

The Board has considered the veteran's contentions relating 
to the alleged etiological relationship between his current 
right shoulder disability and in-service trauma.  However, as 
a layman, he does not have competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disability, 
the benefit of the doubt doctrine is not for application to 
this claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a right shoulder disability is denied.  


REMAND

After reviewing the evidence the Board has concluded the 
veteran's claims for service connection for a right hip 
disability, the claims for compensation under 38 U.S.C.A. 
§ 1151 for Peyronie's disease and sleep disturbance, and the 
claim for a rating in excess of 40 percent for a right 
sacroiliac strain must be remanded.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2003).  In this 
case the RO arranged for a VA examination of the veteran and 
requested an opinion regarding the etiology of his current 
right hip disorder.  A review of the December 2002 VA 
examination report reveals it was signed by a nurse 
practitioner (NP).  It is the Board's judgment that, while an 
NP is competent to provide medical opinions regarding the 
etiology and diagnosis of diseases, given the nature of the 
questions raised by the claims at issue, the veteran should 
be afforded examinations by physicians who specialize in the 
areas in question, to include orthopedics, urology, and 
neurology.  

As to the veteran's claims for compensation based on 
additional disability resulting from VA treatment under 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003), the 
Board notes that VA records in August 1999 show that he was 
being treated for nicotine dependence.  Zyban was prescribed 
at that time.  The veteran reported having slight sleep 
disturbance after he began taking that medication.  September 
2001 VA records noted the veteran was concerned about 
difficulty with erections.  The assessment was abnormal 
erections versus "peyronies."  A VA urology consult found 
palpable dense fibrous tissue distal to the third of the 
penis.  The impression was Peyronie's disease.  The veteran 
reported that while taking Zyban two years previously he 
began having long and painful erections.  At his hearing in 
December 2003 the veteran reported he still continued to have 
sleep disturbance.  He submitted a sheet listing the side 
effects of Wellbutrin which he contends is another name for 
Zyban.  The veteran submitted an insert for the drug 
Wellbutrin which listed painful erection as one of the 
possible side effects.  

The veteran filed his claims for compensation under 
38 U.S.C.A. § 1151 in October 2002.  Thus, these claims must 
be decided under the current version of 38 U.S.C. § 1151.  
The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability caused by VA 
treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable. 

As noted above, the RO requested opinions and received a 
report of examination and opinions by a VA nurse 
practictioner.  The Board finds the examination report 
insufficient.  There are two questions which must be 
addressed: is the veteran's Peyronie's disease and sleep 
disturbance a result of the VA treatment for smoking 
cessation and if so, was either disability a necessary 
consequence of the treatment.  In order to address those 
questions the veteran should be afforded VA urology and 
neurology examinations, as well as any other specialty 
examination deemed necessary by either examiner, to obtain 
competent opinions.  

Turning next to the claim for a rating in excess of 40 
percent for a right sacroiliac strain, which is rated as a 
low back disability.  The regulations used to evaluate 
diseases and injuries of the spine changed effective 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  The veteran has not 
received notice of these changes for rating diseases and 
injuries of the spine. 

Under the former criteria for rating low back disabilities, 
the veteran's current 40 percent rating is the maximum 
evaluation allowed under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 or 5295 (2002).  A higher evaluation is provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) for ankylosis 
of the spine and 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) for pronounced intervertebral disc syndrome; however, 
as service connection is not in effect for degenerative disc 
disease, Code 5293 is not applicable to this case.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  38 
U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date 
of the change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  VA may also 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), as added by 68 Fed. Reg. 51, 
454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In view of the foregoing, the veteran's claims are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for the following development:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
a right hip disability, to include as 
secondary to  right sacroiliac strain/low 
back disability; compensation under 
38 U.S.C.A. § 1151 for Peyronie's disease 
and sleep disturbance; and a rating in 
excess of 40 percent for right sacroiliac 
strain/low back disability, of the impact 
of the notification requirements on the 
claims, including notice of all of the 
applicable laws and regulations.  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a right hip disorder, a 
right sacroiliac/low back disability, 
Peyronie's disease, and sleep 
disturbance.  After securing the 
necessary releases, the RO should obtain 
all records that are not already in the 
claims folder.  

3.  The RO should schedule a VA 
orthopedic examination to determine if 
the veteran has a right hip disorder 
linked to service or that was caused or 
aggravated by his service-connected right 
sacroiliac strain/low back disability, 
and to determine the current severity of 
his service-connected right sacroiliac 
strain/low back disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

After reviewing the claims folder, 
including the veteran's service medical 
records and post-service medical evidence 
of arthritis of the right hip, the 
examiner is asked to answer the following 
questions.  (1) Does the veteran 
currently have a disability of the right 
hip (which is separate and distinct from 
his service connected sacroiliac strain 
with radiculopathy)?  If so, (2) is it at 
least as likely as not (50 percent or 
more likelihood) that the right hip 
disability began during or is causally 
linked to any incident of service, to 
include documented trauma; and (3) is it 
at least as likely as not that the 
veteran's service-connected right 
sacroiliac strain/low back disability 
caused or aggravated (chronic worsening 
of underlying condition versus temporary 
flare-up of symptoms) the right hip 
disability. 

In evaluating the veteran's right 
sacroiliac strain/low back disability, 
the examiner must consider all of the 
findings relating to the current criteria 
for rating disabilities of the spine.  
(See above.)  The evaluation should 
include a review of the relevant evidence 
in the claims file, a medical history, a 
clinical evaluation that includes full 
range of motion studies of the lumbar 
spine, and any additional tests that are 
deemed necessary.  Any objective evidence 
of pain, or functional loss of the motion 
of the lumbar spine due to pain, weakened 
movement, excess fatigability, and/or 
incoordination should be described.  The 
veteran's range of low back motion to 
include objective pain on motion should 
also be reported.  

4.  The RO should schedule the veteran 
for a VA urology examination to determine 
if his Peyronie's disease diagnosed at VA 
in September 2001 represents additional 
disability resulting from VA treatment 
for smoking cessation.  The claims folder 
should be made available to the examiner 
for review before the examination.  

The urologist is asked to answer the 
following: Does the veteran currently 
have any additional disability related to 
his use of Zyban?  If so, was additional 
disability in the form of Peyronie's 
disease, a necessary consequence (one 
that was certain to result or intended to 
result) from the VA treatment for smoking 
cessation which included Zyban?  Did the 
veteran's Peyronie's disease represent an 
additional disease or injury or an 
aggravation of an existing disease or 
injury that could not have been 
contemplated to have resulted from any VA 
hospitalization, surgery or medical 
treatment the veteran underwent?  

If the examiner determines that the 
veteran has additional disability linked 
to the smoking cessation treatment, the 
clinician should opine whether the 
proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the treatment; or 2) an 
event not reasonably foreseeable.  

5.  The RO should schedule VA neurology 
examination to determine if his sleep 
disturbance represents additional 
disability resulting from VA treatment 
for smoking cessation.  The claims folder 
should be made available to the examiner 
for review before the examination.  

The neurologist is asked to answer the 
following: Does the veteran currently 
have any additional disability related to 
his use of Zyban?  If so, was additional 
disability in the form of sleep 
disturbance, a necessary consequence (one 
that was certain to result or intended to 
result) from the VA treatment for smoking 
cessation which included Zyban?  Did the 
veteran's sleep disturbance represent an 
additional disease or injury or an 
aggravation of an existing disease or 
injury that could not have been 
contemplated to have resulted from any VA 
hospitalization, surgery or medical 
treatment the veteran underwent?  

If the examiner determines that the 
veteran has additional disability linked 
to the smoking cessation treatment, the 
clinician should opine whether the 
proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the treatment; or 2) an 
event not reasonably foreseeable.  

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the  claims for 
service connection for a right hip 
disorder; the claim for a rating in 
excess of 40 percent for a right 
sacroiliac strain/low back disability 
under the former and current criteria for 
rating disabilities of the spine other 
than disc disease; and the claims for 
compensation for sleep disturbance and 
Peyronie's disease based on 38 U.S.C.A. 
§ 1151.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which includes notice of all 
relevant actions taken on the claim for 
benefits and the regulations used to 
evaluate diseases and injuries of the 
spine changed effective September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2003); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



